 1   DANIEL C. GIRARD (SBN 114826)                      MARK D. LONERGAN (SBN 143622)
     ANGELICA M. ORNELAS (SBN 285929)                   REBECCA S. SAELAO (SBN 222731)
 2   GIRARD SHARP LLP                                   SEVERSON & WERSON
     601 California Street, Suite 1400                  A Professional Corporation
 3   San Francisco, CA 94108                            One Embarcadero Center, Suite 2600
     Telephone: (415) 981-4800                          San Francisco, California 94111
 4   Facsimile: (415) 981-4846                          Telephone: (415) 398-3344
     dgirard@girardsharp.com                            Facsimile: (415) 956-0439
 5   aornelas@girardsharp.com                           mdl@severson.com
                                                        rss@severson.com
 6
 7   Attorneys for Plaintiff                            Attorneys for Defendant
     and putative Class Members                         WELLS FARGO BANK, N.A.
 8
 9
                                          UNITED STATES DISTRICT COURT
10
                   NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
11
12   ANGELA GARR, on behalf of                          Case No. 3:18-cv-06997-EDL
     herself and all others similarly situated,
13
14                           Plaintiff,                 STIPULATION OF DISMISSAL
             v.                                         WITHOUT PREJUDICE
15
     WELLS FARGO BANK, N.A.,
16
17                           Defendant.

18
19
20
21
22
23
24
25
26
27
28



     07685.2172/14981641.1     STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                         Case No. 4:18-cv-06997-EDL
 1            WHEREAS, Plaintiff Angela Garr (“Plaintiff”) and Defendant Wells Fargo Bank, N.A.
 2   (“Defendant”) are parties to the Settlement Agreement reached in Prather v. Wells Fargo Bank, N.A.,
 3   Case No. 17-cv-00481 (N.D. Ill.), Dkt. 80-1, which was granted final approval by the court in Prather
 4   on December 10, 2019, Dkt. 129.
 5
              NOW, therefore, Plaintiff and Defendant HEREBY STIPULATE pursuant to Federal Rule of
 6
     Civil Procedure 41(a)(1)(A)(ii) that this case be DISMISSED WITHOUT PREJUDICE, with the
 7
     parties to bear their own costs and fees, except as set forth in the parties’ Settlement Agreement,
 8
     Prather Dkt. 80-1.
 9
              IT IS SO STIPULATED.
10
11   DATED:         December 19, 2019                          GIRARD SHARP LLP

12                                                             By:                     /s/ Angelica Ornelas
13                                                                                       Angelica Ornelas

14                                                      Attorneys for Plaintiff Angela Garr, on behalf of herself
                                             S DISTRICT
                                                        and all others similarly situated
15                                         TE                  C
                                       TA
                                                                O
                                  S




16   DATED: December 19, 2019                                  SEVERSON & WERSON
                                                                 U
                                 ED




                                                                  RT




                                                           D
                                                      RDERE A Professional Corporation
                             UNIT




                                                 OO
17                                    IT IS S
                                                                         R NIA




                                                               By:                     /s/ Rebecca S. Saelao
18   Dated: 12/23/19
                                                              ero
                                                      h C. Sp                            Rebecca S. Saelao
                             NO




                                                   sep
                                           Judge Jo
                                                                        FO




19
                              RT




                                                                    LI




                                      ER                       Attorneys for Defendant WELLS FARGO BANK, N.A.
                                  H




                                                                    A




20                                         N                 F
                                                                    C
                                               D IS T IC T O
                                                     R
21                                                          ATTESTATION
22            I, Rebecca S. Saelao, am the ECF user whose ID and password are being used to file this
23   document. In compliance with Civil Local Rule 5-1(i)(3), I certify that concurrence in this filing has
24   been obtained from all of the other signatories.
25   Dated: December 19, 2019                                                    By:    /s/ Rebecca S. Saelao
26
27
28


     07685.2172/14981641.1                                                   1
                                  STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                            Case No. 4:18-cv-06997-EDL
